DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status  	The present application is being examined under the pre-AIA  first to invent provisions. 	
Status of the Claims

 	Claims 1-5 are pending in the application 

Claim Objections

 	 The claims are objected to for the following informalities:
   		In claim 1, line 1: “cytokine comprising” should be “cytokine, comprising”; 		In claim 1, line 1: “autologous IL1-RA cytokine” should be “autologous IL-1 receptor antagonist (IL1-RA) cytokine”; 		In claim 1, line 3; “glass beads for collection blood sample” should be “glass beads for collection of a blood sample”;   		In claim 2, line 5: “glass tube and any” should be “glass tube, and any”;   		In claim 5, line 7: “glass tube, a vacuum tube and any” should be “glass tube, a vacuum tube, and any”;   		In claim 2, line 8; and claim 5, line 5; “anticoagulant and any” should be “anticoagulant, and any”; and   	 	In claim 1, lines 7-8, “such that when incubated for sufficient time and temperature said incubation yields high levels of said autologous IL-1RA cytokine in said solution” should be “such that, when incubated for sufficient time and temperature, said incubation yields high levels of said autologous IL-1RA cytokine in said solution”.
	Appropriate correction is suggested. 	
Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

 	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Higgins (US 2009/0220482 A1) in view of Reinecke (US 6759188 B2).

        As to independent claim 1, Higgins teaches a vessel system for producing autologous IL-1 receptor antagonist (IL1-RA) [Abstract,ll.1-2], comprising:an incubation vessel 700 [blood separation device 700 with 1st 704 and 2nd 706 ends with main chamber 702, Fig.7-8 [0056],ll.1-4] comprising washed and pretreated borosilicate [0062],ll.6 glass beads for [0058],ll.13] for blood collection [0058],ll.8-14; and  	wherein said vessel 700 additionally comprises an anticoagulant [0058],ll.10-11, provided in incubation vessel chamber 702] with the washed and pre-treated glass beads [0062],ll.6; [0058],ll.8-14 [0047],ll.1, to [0048],ll.16 and whole blood [0058],ll.8; such that, when incubated for sufficient time and temperature, said incubation yields high levels of the autologous IL-1 RA cytokine [0047],ll.1, to 0048],ll.16. 	Higgins does not teach that:  		the glass beads have a diameter of 0.5 to 5 mm; and 		the incubation vessel has a cover.   	However, Reinecke teaches systems and methods for producing concentrated IL-1RA (using plasma [Col.5,ll.19-20) from blood drawn with a syringe/tube [Col.1,ll.58-62] with glass beads provided in the tube/syringe [Col.2,ll.66] and incubation and centrifugation/filtering of isolated plasma/serum [Col.1,ll.58-62];  	 wherein:  		borosilicate [Col.12,ll.47] glass beads are used with a diameter of 1-5 mm [within the claimed range, Col.3,ll.9]; and   		the vessel has a cover [removable cap, Col.6,ll.19, for incubation [Col.7,ll.7-13] for production of IL-1RA concentrated in serum/plasma [Col.7,ll.3-4];   	 	in order to optimize production of IL-1RA by increasing the surface area [Col.2,ll.58-59] of the beads exposed to the blood in the container [Col.2,ll.64-66] by providing the diameter of the beads as 1-5 mm [Col.3,ll.9]; and  		in order to provide a cap as stopper or cover for incubation [Col.7,ll.11-13] to generate plasma [Col.7,ll.15-17] comprising the IL-1RA [Col.7,ll.3-4].   	It would have been obvious to one of ordinary skill in the art at the time of the invention modify the glass beads of Reinecke with the optimized glass bead diameter of 1-5 mm and cover of the vessel of Higgins, and one of skill would have been motivated to do so, in order to optimize production of IL-1RA by increasing the surface area of the beads exposed to the blood in the container by providing the diameter of the beads as 

        As to independent claim 3, Higgins teaches a method for producing autologous IL1-RA [Abstract,ll.1-2], the method comprising the steps of: 	(a) obtaining a vessel system for producing autologous IL1-RA [Abstract,ll.1-2], comprising: 		(i) an incubation [0064],ll.4 vessel [blood separation device 700 with 1st 704 and 2nd 706 ends with main chamber 702, Fig.7-8 [0056],ll.1-4 comprising: 			(A) an anticoagulant portion [0058],ll.10-11 provided in incubation vessel chamber 702 with washed and pre-treated glass beads [0062],ll.6  [0058],ll.8-14 [0047],ll.1, to [0048],ll.16; and  			(B) washed and pretreated borosilicate [0062],ll.6 glass beads [0058],ll.13 for blood sample collection [0058],ll.8-14; 	(b) filling the incubation vessel 700 with whole blood sample [e.g.,syringe used to introduce whole blood through port 710 to chamber 702, [0060],ll.6-8]; and 	(c) incubating said incubation vessel 700 [0064],ll.4-10; 	such that the autologous IL-1 RA cytokine is formed [0047],ll.1, to 0048],ll.16. 
 	Higgins also teaches that the borosilicate glass beads provide a surface area that activates clotting to form a clotted mass in the tube [0062],ll.1-6, when contacted and mixed with the blood at a temperature (e.g., 25oC) and duration (e.g., 15 min.) [0064],ll.3-7, in order to provide separation fractions comprising a 2nd fraction of WBCs and platelets [0023],ll.2-3,13-18; and a 3rd fraction of plasma solution [0025],ll.7, that are combined and incubated to provide IL-1RA-rich solutions that have increased concentrations [0066],ll.1-2.   	Higgins does not teach that:  		the glass beads have a diameter of 0.5 to 5 mm; and 		the vessel for incubation has a cover.   	However, Reinecke teaches systems and methods for producing concentrated diameter of 1-5 mm [Col.3,ll.9]; and   		the vessel has a cover [removable cap, Col.6,ll.19, for incubation [Col.7,ll.7-13] for production of IL-1RA concentrated in serum/plasma [Col.7,ll.3-4];   	 	in order to optimize production of IL-1RA by increasing the surface area [Col.2,ll.58-59] of the beads exposed to the blood in the container [Col.2,ll.64-66] by providing the diameter of the beads as 1-5 mm [Col.3,ll.9]; and  		in order to provide a cap as a cover for incubation [Col.7,ll.11-13] to generate plasma [Col.7,ll.15-17] comprising the IL-1RA [Col.7,ll.3-4].  	It would have been obvious to one of ordinary skill in the art at the time of the invention modify the glass beads of Reinecke with the optimized glass bead diameter of 1-5 mm and cover of the vessel of Higgins, and one of skill would have been motivated to do so, in order to optimize production of IL-1RA by increasing the surface area of the beads exposed to the blood in the container by providing the diameter of the beads as 1-5 mm; and  in order to provide a cap as a cover for incubation to generate plasma comprising the IL-1RA, which is the same purpose and function, and in the same endeavor.

	As to claims 2 and 4-5, Higgins teaches that: 		said step of incubating the vessel is performed at a temperature of 25-37 °C for 6-24 hours [25,37,or 20-41 degrees C; 24 hours, [0080],ll.11; 12, or 6-48 hours, [0028],ll.7-13, within the claimed ranges]; 		the anticoagulant [0027],ll.3-6 is selected from, or selected as,: a citrate based anticoagulant [0027],ll.4-6; EDTA salt [0027],ll.5; and/or a heparin salt based anticoagulant [0027],ll.4.
 	Higgins does not teach that said incubating is performed with 5-6% CO2 in a plastic vessel or tube.
However, Reinecke teaches that said incubating is performed with 5% CO2 [Col.9,ll.60]; in order to use a plastic vessel or tube (in microtiter plate) with glass beads and added blood [Col.9,ll.57-59], with glass beads exposed to the blood in the plastic container under the conditions of 5% C02, to increase IL-1RA production [Col.10,ll.16-17]. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plastic incubation vessel or tube with 5% CO2 with glass beads with the incubation vessel or tube of Higgins, and one of skill would have been motivated to do so, in order to use a plastic vessel or tube with glass beads and added blood, with glass beads exposed to the blood in the plastic container under the conditions of 5% C02, to increase IL-1RA production, which is the same purpose and function, and in the same endeavor.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-5 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5-7, 9-10, and 12-15 of US Patent No. 10,519,196 B2 (‘196).  
	As to Claims 1-5, claims 1-3, 5-7, 9-10, and 12-15 of ‘196 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Claim
1
2
3
4
5
‘196
1,5
2,3,6-7
9,13
12,15
10, 14

 	The differences between present claims and the claims of ‘196 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
as listed above, such that the present claims would have been obvious over the ‘196 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘196 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.